Citation Nr: 0112671	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from February 1984 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision by the Northern Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for the 
disabilities at issue.  This case was before the Board in 
January 1999 when it was remanded to schedule a hearing 
requested by the veteran; however, the veteran failed to 
report for the scheduled hearing and the case has been 
returned to the Board for further appellate review.  The 
issue of service connection for chronic lumbar strain with 
degenerative changes was also being developed for appellate 
review, but this issue was allowed while the case was in 
remand status and is now moot.  

The veteran's representative has argued that the veteran's 
correspondence of November 2000 did not constitute a 
withdrawal of the issue of service connection for a right 
knee disorder and the Board concurs.  Since this issue has 
been fully developed for appellate review, the Board will 
address it herein.  The representative has also argued that 
the same November 2000 correspondence does not indicate that 
the veteran is satisfied with the initial ratings assigned 
for his recently service-connected back disability.  The 
Board again agrees with the representative, but notes that 
this correspondence also does not indicate any disagreement 
with the ratings assigned.  Accordingly, since there has been 
no disagreement entered, this issue is not properly before 
the Board at this time.  

Finally, the Board notes that while this case was in 
appellate status, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103, 
5103A), became law, effective on November 9, 2000.  This law 
imposed additional duties and obligations on the VA in 
developing claims.  

However, in the present case, the veteran was asked to 
identify all pertinent medical evidence and the evidence so 
identified has been obtained and considered by the RO.  The 
veteran also has been informed of the type of evidence needed 
to establish his claims through the statement of the case and 
its supplements.  The RO made extensive efforts during the 
appellate period to obtain the veteran's service medical 
records and in August 2000 these missing records were finally 
obtained and added to the claims folder.  The veteran has 
stated that his only medical treatment after service had been 
through the VA and all pertinent records have been obtained 
from the treating VA facility.  The veteran also was afforded 
an appropriate VA examination in 1995 to determine if any 
knee disorder existed for which service connection could be 
granted.  Lastly, this case was remanded by the Board to 
afford the veteran the opportunity to appear at a requested 
video hearing in March 2001, but the veteran failed to 
appear.  

The record shows that the veteran has been made aware of the 
evidence considered by the RO and the bases for its 
decisions.  He has been well informed of the requirements for 
the benefits he seeks, but he has not even suggested or is it 
shown that additional evidentiary development would be 
beneficial in this regard.  Even if a definitive diagnosis of 
a chronic knee disorder were now to be obtained, it would be 
insufficient to offset the negative service and earlier 
postservice medical records, which clearly establish that no 
chronic knee disability arose as a result of service.  

On review, the Board finds the present record to be complete 
and that the veteran has been informed of all relevant 
aspects of his claims.  Thus, there is no indication that any 
additional evidentiary or procedural development including 
under the VCAA would be beneficial to the veteran in 
prosecuting his claims.  Accordingly, the case is ready for 
Board review at this time without a need for further 
development.  



FINDINGS OF FACT

1.  The service medical records show acute and transitory 
complaints of left knee pain and right leg pain during 
service, but objective findings during and following service 
are negative for the presence of any chronic knee disorder.  

2. A chronic right knee disorder of service origin has not 
been identified subsequent to service.  

3. A chronic left knee disorder of service origin has not 
been identified subsequent to service.  


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).  

2. A chronic left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303.  
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was treated 
for a right leg injury in November 1985 on a one-time basis.  
No chronic injury or residual was identified at that time.  
He was to return in a week if there was no improvement.  
Subsequent service medical records are negative as to any 
further treatment for similar complaints or for any showing 
of a right leg or knee disorder.  The veteran was seen in 
mid-December 1987 for a left knee injury after being kicked 
in the left lower thigh.  He complained of pain and 
stiffness.  A second-degree tear of the medial collateral 
ligament was suspected and the knee was immobilized and the 
veteran was placed on medication.  In early January 1988, the 
examiner noted that all ligaments were intact and 
immobilization was discontinued.  Subsequent service medical 
records are negative for any further complaints or treatment 
with respect to the left knee.  Periodic physical examination 
in April 1988, discharge examination in June 1992 and Reserve 
physical examination in November 1992 were all negative as to 
the presence of any knee disability of either leg.  

The veteran filed his claim seeking entitlement to service 
connection for bilateral knee disorders in February 1995, 
indicating no postservice treatment for his knees.  In May 
1995, the veteran was seen for the first time at a VA 
facility.  At that time, he reported knee pain of 4 to 5 
months' duration.  There was no definitive diagnosis, but 
rheumatoid arthritis was suspected.  

On VA examination in June 1995, the veteran reported injuring 
his knees in Korea.  He reported constant knee pain and that 
medication provided no relief.  He reported having no 
procedures or surgery on his knees.  Examination revealed 
full range of motion with slight crepitance.  There was 
generalized tenderness without localization.  The remainder 
of the examination was said to be normal.  X-ray studies 
revealed normal knees.  Diagnosis was residuals bilateral 
knee injury.  

The veteran was again seen by VA in July 1995.  At that time, 
it was noted that rheumatoid factor was negative.  It was 
also noted that the veteran had been working as a carpet 
installer, which required great use of his knees.  
Degenerative joint disease was suspected.  A subsequent x-ray 
study in January 1996 again showed the knees to be normal.  

Subsequent VA medical records show no treatment for the knees 
and there has been no definitive diagnosis of any chronic 
right or left knee disability.  

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that he was treated for knee problems in 
service and that his current knee problems are related to his 
period of service.  While the record shows that the veteran 
was treated for right leg and left knee complaints during 
service, service medical records do not show the presence of 
any chronic knee disorder for which service connection could 
be granted.  The veteran was evaluated and examined by 
competent medical personnel during service, but no chronic 
knee disorder was identified.  Further, there is no 
indication by competent medical evidence of the presence of 
any knee disability at any time proximate to service 
discharge.  

Following service, the veteran was seen for the first time 
with knee complaints in May 1995.  These complaints were said 
by the veteran to be of four or five month's duration.  The 
record shows that at the time of these complaints, the 
veteran had been working as a carpet installer, an occupation 
that would put added pressure on his knees and account for 
his complaints.  

The record also shows that despite the veteran's complaints, 
there is no x-ray evidence of any current knee disability and 
there has been no definitive diagnosis of any chronic knee 
disorder postservice for which service connection could be 
granted.  There is also no competent medical evidence 
contained in the postservice medical records linking the 
veteran's current knee complaints to any chronic knee 
disability of service origin.  

The veteran's principal argument is that he had knee problems 
in service and that he still has the same knee problems.  
However, this argument is not supported by the competent 
medical evidence of record, which shows no chronic knee 
disability in service or any postservice knee disorder of 
service origin.  While the Board has considered the veteran's 
contentions in this regard, as a lay person he is not 
competent to provide an opinion as to the nature or degree of 
his claimed service symptomatology or its proper diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While he has 
expressed his lay opinion on a medical matter, as noted 
above, the competent medical evidence of record leads to the 
opposite conclusion.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

